Citation Nr: 0409491	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  99-23 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an appeal of a January 1997 rating decision 
denying a rating in excess of 30 percent for anxiety reaction 
and service connection for a back disability was timely 
filed.  

2.  Entitlement to an effective date earlier than January 25, 
1999 for the assignment of a 50 percent disability rating for 
anxiety reaction.  

3.  Entitlement to an effective date earlier than January 25, 
1999 for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

This case was previously before the Board and was remanded to 
the RO in August 2002.  At that time, the Board noted that 
the veteran had submitted a timely notice of disagreement 
with respect to the issue of whether an appeal was timely 
filed as to a January 1997 rating decision which denied a 
rating in excess of 30 percent for anxiety reaction and 
service connection for a back disability.  Pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), the case was remanded to the RO in order that the 
veteran could be provided with a statement of the case (SOC) 
addressing this issue.  Pursuant to the Board's Remand, the 
SOC was provided and the veteran perfected his appeal.  The 
case has been returned to the Board for review.

At the time of the August 2002 Board remand, three other 
issues were in appellate status: entitlement to an effective 
date earlier than January 25, 2000 for the assignment of a 50 
percent disability rating for anxiety reaction; entitlement 
to an effective date earlier than January 25, 2000 for TDIU; 
and entitlement to an increased disability rating for anxiety 
reaction.

In an April 2003 rating decision, the RO granted an earlier 
effective date, January 25, 1999 for both the 50 percent 
rating for anxiety reaction and TDIU.  In correspondence 
dated in January 2004, the veteran's representative indicated 
that the veteran still wished to pursue to the issues of an 
earlier effective date.  Therefore, the issues of an earlier 
effective date for a 50 percent rating for anxiety reaction 
and TDIU have not been completely resolved and still remain 
to be adjudicated by the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993) [applicable law mandates that it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

In its August 2002 remand, the Board instructed the RO to 
contact the veteran through his representative in order to 
ascertain whether he wished to continue his appeal as to the 
increased rating issue in light of the grant of TDIU.  In 
correspondence dated in December 2003, the veteran's 
representative stated that the veteran wished to withdraw the 
issue of entitlement to a disability rating in excess of 50 
percent for anxiety reaction.  See 38 C.F.R. § 20.204 (2003).  
Accordingly, the issue of an increased rating will not 
otherwise be discussed, with the exception of the assigned 
effective date. 


FINDINGS OF FACT

1.  The veteran failed to submit a timely substantive appeal 
of the January 1997 rating decision which denied a rating in 
excess of 30 percent for anxiety reaction and denied service 
connection for a back disability.  

2.  On October 6, 1998, VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) was received from the veteran.  

3.  It was not factually ascertainable that the veteran was 
entitled to an evaluation in excess of 50 percent for his 
service-connected anxiety reaction prior to October 6, 1998.  

4.  It was not factually ascertainable that the veteran was 
unemployable due to service-connected disabilities prior to 
October 6, 1998.




CONCLUSIONS OF LAW

1.  Because the veteran failed to submit a timely substantive 
appeal of the January 1997 denying a rating in excess of 30 
percent for anxiety reaction and service connection for a 
back disability, the Board has no jurisdiction over the 
matter and the appeal must be dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.109, 20.302 (2003).

2.  Under governing law, the effective date of the award of 
the 50 percent disability evaluation for the service-
connected anxiety reaction is October 6, 1998.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).

3.  Under governing law, the effective date of the award of 
TDIU is October 6, 1998.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the sake of clarity the Board will separately address the 
issue of whether the veteran filed a timely appeal of the 
January 1997 rating decision.  The Board will then discuss 
whether an effective date earlier than January 25, 1999 is 
warranted for the assignment of a 50 percent disability 
rating for anxiety reaction and TDIU.  

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  As 
will be discussed later in this decision, the Board finds 
that such is the case as to the timeliness issue on appeal.  
As explained below, the veteran's appeal of the January 1997 
rating decision is being dismissed due to the veteran's 
failure to file a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the with respect to the timeliness issue, the veteran's 
claim is  not subject to the provisions of the VCAA. 

Similarly, with respect to the effective date for the 50 
percent rating for anxiety reaction and TDIU, the matter to 
be resolved is legal in nature and its outcome is determined 
by the interpretation and application of the law and 
regulations rather than by consideration of conflicting or 
disputed evidence.  The Court has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issues decided herein.  

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective dates.  
See 38 C.F.R. § 3.103 (2002).  The record reflects that he 
has been informed of the various requirements of law 
pertaining to his appeal in the May 2002 SOC and the April 
2003 Supplemental Statement of the Case.  The veteran has not 
submitted or identified any additional evidence which would 
have a bearing on this case.

1.  Whether an appeal as to a January 1997 rating decision 
was timely filed.  

The veteran is seeking to appeal a January 1997 rating 
decision which denied a rating in excess of 30 percent for 
anxiety reaction and service connection for a back 
disability.  For reasons which will be expressed below, the 
Board has determined that he had not perfected an appeal as 
to those issues.  The Board is therefore without jurisdiction 
to adjudicate those issues and accordingly they will be 
dismissed.

Pertinent Law and Regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
SOC is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The provisions of 38 C.F.R. § 20.301(a) clarify that a 
substantive appeal may be filed by a claimant personally, or 
by his or her representative if a proper power of attorney or 
declaration of representation, is on record or accompanies 
such substantive appeal.  If an appeal is not filed by a 
person listed in 38 C.F.R. § 20.301(a) and the claimant is 
rated incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or 
a Court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b).

Factual background

The pertinent procedural history may be briefly summarized.  
In a January 1997 rating decision, the RO denied entitlement 
to a disability rating in excess of 30 percent for anxiety 
reaction and also denied service connection for a back 
disability.  The RO sent the veteran notice of the adverse 
decision and of his appellate rights on January 10, 1997.  On 
January 9, 1998, within the one year period for filing 
notices of disagreement, the veteran filed a notice of 
disagreement which showed his address as a PO Box in [redacted] 
[redacted], Arkansas.  A SOC was sent to that address on February 
27, 1998.  

In March 1998, the RO received an undated letter from the 
veteran indicating that he had recently moved; however, no 
new address was provided.  The letter is date stamped as 
having been received at the RO on March 19, 1998.  An 
envelope attached to the letter is date stamped as having 
been received at the RO on March 18, 1998.  [The Board notes 
that the envelope does not bear a mailing or return address 
or a stamp from the U.S. Postal Service, suggesting that it 
was hand-delivered to the RO.]  

A VA Form 1-9, signed by the veteran's spouse, was 
subsequently received on April 10, 1998.  

In a letter dated on April 28, 1998, the RO notified the 
veteran that the time for filing a substantive appeal 
regarding the January 1997 rating decision had expired and 
that the VA Form 9 received on April 10, 1998 could not be 
accepted as a timely filed substantive appeal.  

Analysis

The SOC was mailed to the veteran at his address of record on 
February 27, 1998.  Under the circumstances described above, 
the veteran had until April 28, 1998 to file a timely 
substantive appeal with the respect to the issues addressed 
in the RO's January 1997 rating decision.  His spouse filed a 
substantive appeal within the requisite period of time, but 
the veteran did not.

The veteran's sole contention is that his service-connected 
psychiatric disorder prevented him from filing his 
substantive appeal.  Upon review, however, the Board notes 
that the veteran was not rated incompetent at the time his 
spouse filed the VA Form 9, nor was it shown that his 
service-connected mental disability (anxiety reaction) 
prevented him from filing his substantive appeal.  To the 
contrary, he had submitted a letter in March 1998, less than 
a month before, notifying VA that he had moved.  He also 
submitted a letter in June 1998 asserting that the VA Form 9 
received in April 1998 was timely filed.  This evidence 
reflects that he had taken actions relating to his claim that 
would indicate that he was not mentally prevented from 
appealing his case.

Since the veteran was not rated incompetent only he or his 
designated representative could have filed a substantive 
appeal with the January 1997 rating action.  The Board notes 
that although the veteran is currently represented by the 
Oklahoma Department of Veterans Affairs (appointed in January 
1999), he did not have a designated representative at the 
time in question.  Therefore, the veteran was the only one 
who could have properly filed the substantive appeal.  The VA 
Form 9 received on April 10, 1998 from his wife could not 
have been accepted as a valid substantive appeal.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by the veteran 
constituted an adequate and timely substantive appeal under 
the law and regulations.  The Board has identified no such 
communication, and the veteran has pointed to none.

The Board further notes that the veteran may request an 
extension of the 60-day period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  See 38 
C.F.R. § 20.303.  Review of the claims file discloses no 
evidence that the veteran requested such an extension, nor 
does he contend that such an extension was requested.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of VA.  Specifically, 38 C.F.R. § 
3.109(b) requires that where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was. In this case, the veteran did not request any 
extension of time for filing substantive appeals as to these 
issues, and he has not demonstrated good cause for failure to 
file substantive appeals.

The Board further notes that the Court held in Corry that a 
statement to the effect that the veteran was unable to 
respond to a RO denial letter because of the disabling nature 
of his schizophrenia did not constitute a request for 
extension and further that such statement did not require the 
Board to speculate as to whether an implicit request might 
have been raised.  Id. at 235.

In short, the veteran did not request an extension of the 
statutory period for filing his substantive appeal, and his 
contention that his mental illness prevented him from doing 
so does not constitute either an explicit or implicit request 
for such extension.

In addition, the record shows that the February 1998 SOC was 
mailed to the veteran at his address of record as indicated 
in his notice of disagreement received in January 1998.  
Although correspondence received from the veteran in March 
1998 stated that he had moved, the veteran does not contend 
nor does the evidence show that there was a delay in the 
receipt of the SOC as a result of an error by VA or the 
postal authorities or due to other circumstances beyond his 
control.  Most importantly, the SOC was not returned by the 
United States Postal Service as undeliverable.  Thus, the 
veteran is presumed to have received this notification.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) [citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)].

In short, for reasons and bases discussed above, the Board 
finds that a timely substantive appeal was not received with 
respect to the January 1997 RO denial of an increased rating 
for anxiety disorder and service connection for a back 
disability.  If there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105, 7108; 
Rowell v. Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 5 
Vet.App. 554 (1993).  Because the veteran did not timely file 
a substantive appeal regarding the January 1997 rating 
decision denying a disability rating in excess of 30 percent 
for anxiety reaction and service connection for a back 
disability, the Board lacks jurisdiction to adjudicate the 
issues on the merits.  His appeal must be dismissed.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 
20.202, 20.302.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity to filing a substantive appeal 
which comports with governing regulations].

Additional matter

Regarding the veteran's assertion that he did not receive the 
April 28, 1998 letter informing him that his appeal had not 
been timely filed until June 16, 1998, the date of receipt of 
the April 1998 letter is of no consequence since the time 
limit to submit a properly signed substantive appeal had 
already expired.  

2.  Entitlement to an effective date earlier than January 25, 
1999 for the assignment of a 50 percent disability rating for 
anxiety reaction.  

3.  Entitlement to an effective date earlier than January 25, 
1999 for the grant of TDIU.  

The veteran is seeking an effective date for the assignment 
of a 50 percent disability rating for anxiety reaction and 
the grant of TDIU earlier than the currently assigned January 
25, 1999.  In essence, he contends that the effective date 
should be the same as the January 1, 1998 effective date 
assigned by the Social Security Administration (SSA) for 
disability benefits.  

Pertinent Laws and Regulations

Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Rating criteria

Anxiety reaction is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2003).  The VA Schedule 
for Rating Disabilities provides in pertinent part as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

The Board observes in passing that effective November 7, 
1996, before the veteran's increased rating claim with 
respect to anxiety reaction was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including anxiety reaction.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  Only 
the current version of the schedular criteria is applicable.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].



TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2003).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2003).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought. Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Factual background

In a May 1974 rating decision, the RO granted service 
connection for anxiety reaction and assigned a 30 percent 
disability rating.  

In a January 1997 rating decision, the RO denied a rating in 
excess of 30 percent for anxiety reaction.  As discussed 
above, the veteran did not perfect an appeal of this 
determination and therefore it became final.  

On October 6, 1998, the veteran filed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) wherein he reported that he was unable to 
work due to the service-connected anxiety disorder.  He 
indicated that he had been under the care of a physician for 
this disorder within the past 12 months.  He reported that he 
last worked in 1994, when he become too disabled to work.  He 
noted that his last job was as a fabricator for a marble and 
granite company.  He indicated that he did not leave his last 
job because of his service-connected disability and had not 
tried to obtain employment since he became too disabled to 
work.  He noted that he had completed four years of high 
school.  

In January 1999, the veteran filed a statement wherein he 
requested that his "nerve and depression problems be 
reopened."  Attached were various VA and private treatment 
records dated in 1998.  In connection with a VA progress note 
dated in December 1998, the veteran reported that he had had 
several days when he felt depressed and that anxiety had been 
a problem lately.  A GAF score of 55 was noted.  

VA psychiatric examination in April 1999 indicated that the 
veteran was unemployed and had last worked in 1994 or 1995.  
He had done a number of types of jobs including construction 
and working in the oil field, but could no longer work 
because of his back problems and the fact that he had to stay 
away from people.  The diagnoses were bipolar disorder type I 
and generalized anxiety disorder.  The examiner stated that 
because of these problems the veteran exhibited severe social 
and occupational impairment.  A GAF score of 50 to 55 was 
noted. 

Received in May 1999 was a private psychiatric evaluation 
dated in April 1998 wherein the veteran reported applying for 
disability based on a herniated disc that had been creating 
problems for the past two years.  In addition to his physical 
problems, he reported being treated for anxiety and 
depression at the VA hospital since 1971.  He reported that 
at times he will have a "jittery" feeling inside his body, 
racing thoughts and increased worry.  He also had significant 
times of depression when he had thoughts of self-harm, 
increased worries, became irritable and had psychomotor 
agitation.  Upon further inquiry, he stated that during these 
times which he referred to as anxiety, he would have rapid 
speech, racing thoughts, was more talkative and would quickly 
move from one task to another without completing any.  He 
reported that he had a significant problem with his temper 
and would become quite agitated to the point where he took 
himself out of social interactions to avoid contact with 
others.  He currently was going for outpatient treatment 
approximately once a month, where he met with a social worker 
as well as someone for medication management.  He stated that 
his work history had always been in the area of manual labor 
and that at the time his physical problems became so great he 
was unable to work he had been working in the area of granite 
labor.  

Mental status evaluation noted no problems with thought 
organization or thoughts of a psychotic nature.  His affect 
was somewhat strained and his mood was depressed.  He 
reported symptoms of depression including depressed mood, 
fatigue, problems with sleep, feelings of agitation, and 
frequent irritability.  He also reported significant problems 
of mania including increased energy, psychomotor agitation, 
racing thoughts, possibly starting tasks without finishing 
them, and being more talkative.  He was oriented to time, 
place, and person.  He recalled three items in five minutes.  
He reported that he enjoyed more solitary types of activities 
such as playing music, and stated that his social 
interactions had greatly decreased in the past couple of 
years due to his not feeling like being around people.  The 
diagnosis was bipolar disorder, most recent episode 
depressed.  The examiner indicated that although the veteran 
had acquired an anxiety disorder in service his symptoms 
appeared to be more so of a bipolar disorder given his 
description of both manic and depressive episodes.  

A July 1999 RO rating decision denied a rating in excess of 
30 percent for anxiety reaction and also denied the TDIU 
claim.  Following receipt of additional evidence from the 
veteran, a rating decision dated later that month continued 
the denial of an increased rating for anxiety reaction and 
TDIU.  The veteran perfected an appeal of that decision.  

The veteran was afforded another VA psychiatric examination 
in July 2000.  The diagnoses remained the same as those of 
the April 1999 examination.  The examiner again concluded 
that the veteran exhibited severe social and occupational 
impairment.  

In a November 2000 rating decision, the RO increased the 
disability rating for anxiety reaction to 50 percent, 
effective January 25, 2000.  At the time, service connection 
was also in effect for psoriasis, evaluated as 30 percent 
disabling and fracture of the left little finger, evaluated 
as noncompensably disabling.  The combined disability 
evaluation was 70 percent.  In the same rating decision, the 
RO granted TDIU, also effective January 25, 2000.  

As noted in the Introduction, the Board remanded these issues 
in August 2002.  The only reason for the remand was because 
these two issues were inextricably intertwined with the first 
issue on appeal.

In an April 2003 rating action, the RO revised the effective 
date for the 50 percent disability rating for anxiety 
reaction and for TDIU to January 25, 1999.  The veteran has 
continued to express disagreement with the effective date 
assigned.  

Received in May 2002 were records from the SSA, including a 
March 2000 administrative decision finding that the veteran 
was disabled as of January 1, 1998, due to severe bipolar 
disorder, personality disorder and herniated disc at L5-S1 
with radiculopathy.  

Analysis

The veteran has been granted a 50 percent rating for anxiety 
reaction and TDIU, effective January 25, 1999.  He contends 
that the effective date should be January 1, 1998, the date 
assigned by the SSA for disability benefits.  

Earlier effective date for 50 percent disability rating

It is clear from the November 2000 and April 2003 rating 
decisions that the RO's intention in assigning the current 
effective date was based on the belief that the veteran had 
filed an increased rating claim on January 25, 1999.  
However, a review of the record reveals that the veteran 
filed a claim for increased rating on October 6, 1998 in the 
form of a VA Form 21-8940 [Veteran's Application for 
Increased Compensation based on Unemployability].  In that 
form, the veteran clearly indicated that he could not work 
due to "anxiety and depression".  Moreover, in an 
accompanying letter which was received by VA the same day, 
October 6, 1998, the veteran continued to express 
disagreement (albeit in an untimely manner) with the previous 
denial of an increased rating for his service-connected 
anxiety.  The Board believes, based on these submissions to 
the RO, that the veteran filed a claim for an increased 
rating for the anxiety disorder on October 6, 1998.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented].  

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to an increased rating, either 
formal or informal, before October 6, 1998.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board is 
required under statute and regulation to evaluate the 
evidence of record dating back one year before the claim's 
filing to determine whether the veteran's unemployability due 
to service-connected disabilities was ascertainable within on 
year before he submitted his formal claim].  See also 38 
U.S.C.A. § 5110(b)(2).  The Board finds that there are none, 
and the veteran himself has identified none.  In this regard, 
the Board notes that although the April 1998 private 
psychiatric evaluation is dated prior to October 1998 it was 
not received by VA until May 1999.  See 38 C.F.R. § 3.157 
(b)(2) (2003).  

As the veteran's claim for an increased rating was received 
on October 6, 1998, the Board can look at the evidence one 
year prior to that date to determine if there had been an 
increase in disability during that period.  See 38 C.F.R. 
§ 3.400(o) (2003).  In this case, the evidence dated in the 
year prior is minimal regarding the veteran's service-
connected anxiety reaction.  There is only the report of the 
April 1998 visit to a psychiatrist, which has been documented 
in some detail above.  The veteran described feelings of 
anxiety and depression, but these is no indication of 
significant psychiatric symptomatology.  Indeed, the veteran 
indicated that he had applied for disability (evidently 
Social Security disability benefits) based on a back problem.  
The examiner did not appear to indicate any increase in 
psychiatric pathology, merely stating that the veteran had 
been depressed recently.

Moreover, it does not appear that the veteran was seeking 
regular treatment for his psychiatric symptoms in the year 
prior to October 1998.  Indeed, the April 1998 report is the 
only evidence of psychiatric problems during that period.  

Given such limited evidence, which does not document an 
increase in disability in the year prior to the October 1998 
claim, the Board finds that the evidence does not support a 
factual determination that an increase in disability had 
occurred in the year prior to the veteran's claim.  

Accordingly, the Board finds that the proper date of 
assignment of  the 50 percent disability rating for anxiety 
reaction should be October 6, 1998, the date of receipt of 
the veteran's claim.  See 38 C.F.R. § 3.400(o)(2).  

Earlier effective date for TDIU

It is clear that the veteran filed a TDIU claim on October 6, 
1998.  There is no earlier communication from the veteran 
which may be so interpreted, and the veteran has pointed to 
none.

For reasons discussed above, the Board finds that there is no 
evidence within the year preceding October 6, 1998 which 
supports the proposition that the veteran was unemployable 
due to his service-connected disabilities.  The medical 
evidence for that period is limited and does not indicate 
that the veteran's service-connected psychiatric disability 
has worsened.  As noted above, the veteran reported in April 
1998 that he was unemployable due to a non service-connected 
back disability.  

The Board therefore concludes that an effective date of 
October 6, 1998 is established for the veteran's TDIU based 
on the filing of the VA Form 21-8940 on that date.  

The veteran has referred to the determination of SSA.  The 
SSA determination upon which the veteran relies was dated 
March 2, 2000, which was after his October 1998 claim.  VA is 
not bound by the findings of disability and/or 
unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In this 
regard, it is noted that SSA follows different legal 
authority.  

The SSA Administrative Law Judge (ALJ) found the veteran to 
be disabled from January 1, 1998, due to severe bipolar 
disorder, personality disorder and herniated disc at L5-S1 
with radiculopathy.  The Board assumes that the veteran's 
service-connected anxiety reaction is encompassed in the 
bipolar disorder referred to by the SSA ALJ, since the 
medical evidence of record appears to alternatively diagnose 
anxiety reaction and bipolar disorder.  However, a 
personality disorder cannot be service connected.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
Moreover, and even more significantly, the veteran's 
unemployability appeared to have been due in large measure to 
the back problem, a disability for which he was and is not 
service-connected.  Thus, while the veteran's service-
connected anxiety disorder no doubt contributed to his level 
of occupational impairment in January 1998, his total 
impairment for SSA purposes was clearly also the result of a 
personality disorder and nonservice-connected back 
disability.  Therefore, the Board finds that the SSA decision 
is insufficient to warrant an effective date earlier than 
October 6, 1998.  

Conclusion

For the above stated reasons and bases, the Board concludes 
that the veteran is entitled to an effective date of October 
6, 1998 for the assignment of a 50 percent rating for anxiety 
reaction and TDIU.  To that extent, the appeal is allowed. 





CONTINUED ON NEXT PAGE



ORDER

The appeal of the January 1997 rating decision denying a 
rating in excess of 
30 percent for anxiety reaction and service connection for a 
back disability is dismissed.  

Entitlement to an effective date of October 6, 1998 for the 
assignment of a 50 percent disability rating for anxiety 
reaction is granted.  

Entitlement to an effective date of October 6, 1998 for TDIU 
is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



